COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00463-CV


SHAHRAM SHAKOURI                                                     APPELLANT

                                        V.

FARIBA BADIYAN SHAKOURI                                               APPELLEE


                                     ----------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      Appellant Shahram Shakouri attempts to appeal from the trial court’s final

decree of divorce entered in the underlying divorce case involving Appellee

Fariba Badiyan Shakouri. We will dismiss the appeal for want of jurisdiction.

      The trial court’s judgment was signed on June 23, 2011, and Shahram filed

a motion for new trial on July 26, 2011. If we were to presume that Shahram’s

motion for new trial was timely, Shahram’s notice of appeal was due on

      1
       See Tex. R. App. P. 47.4.
September 21, 2011, but it was not filed until November 3, 2011. See Tex. R.

App. P. 26.1(a)(1).

      On November 8, 2011, we notified Shahram of our concern that this court

may not have jurisdiction over the appeal and informed him that unless he or any

party desiring to continue the appeal filed with the court a response on or before

November 18, 2011, showing a reasonable explanation for the late filing of the

notice of appeal, this appeal would be dismissed for want of jurisdiction. See

Tex. R. App. P. 10.5(b), 26.3, 42.3; Verburgt v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997).   We have received no response.         Accordingly, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).




                                                    SUE WALKER
                                                    JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: December 22, 2011




                                         2